Citation Nr: 0837911	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO. 03-33 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as seborrheic dermatitis and tinea pedis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1961 to August 1965.

This appeal arises from a February 2003 rating decision which 
denied entitlement to service connection for a skin 
disability claimed as tinea pedis and seborrheic dermatitis.  
The veteran is service connected for psoriasis.

In January 2006, the veteran had a hearing at the RO before 
the Veterans Law Judge whose name appears at the end of this 
decision.

In July 2006, the Board of Veterans' Appeals (Board) remanded 
the case for further development. Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C., in pertinent part, confirmed and continued 
its denial of entitlement to service connection for a skin 
disability, claimed as seborrheic dermatitis and tinea pedis. 
Thereafter, the case was returned to the Board for further 
appellate action.


FINDING OF FACT

A skin disability, claimed as seborrheic dermatitis and tinea 
pedis, was first manifested many years after service, and the 
preponderance of the evidence shows that it is unrelated 
thereto.


CONCLUSION OF LAW

A skin disability, claimed as seborrheic dermatitis and tinea 
pedis, is not the result of a disease or injury incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for a skin disability, 
characterized as seborrheic dermatitis and tinea pedis. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After 
reviewing the record, the Board finds that VA has met that 
duty.

In October 2002, the RO received the veteran's claim of 
entitlement to service connection for a skin disability, 
characterized as seborrheic dermatitis and tinea pedis. There 
is no issue as to providing an appropriate application form 
or completeness of the application. Following the receipt of 
that application, VA notified the veteran of the information 
and evidence necessary to substantiate and complete the 
claim, including the evidence to be provided by the veteran, 
and notice of the evidence VA would attempt to obtain. VA 
also notified the veteran of the manner in which it 
determined disability ratings and effective dates, should 
service connection be granted. VA then fulfilled its duty to 
assist the veteran in obtaining identified and available 
evidence needed to substantiate his claim. After notice was 
provided to him, he was afforded a meaningful opportunity to 
participate in the adjudication of the claim. He was provided 
the opportunity to present pertinent evidence and testimony.  
In an April 2008 Supplemental Statement of the Case the claim 
was readjudicated.  In sum, there is no evidence of any VA 
error in notifying or assisting the veteran that reasonably 
affects the fairness of this adjudication. Accordingly, the 
Board will proceed to the merits of the appeal.

Analysis

The veteran seeks entitlement to service connection for a 
skin disability, claimed as seborrheic dermatitis and tinea 
pedis. Although he maintains that such disability was first 
manifested in service, the preponderance of the competent 
evidence of record shows that it was first manifested many 
years after service and is unrelated thereto. Therefore, 
service connection is not warranted. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110, 1131. Generally, in order to establish 
service connection, there must be evidence of (1) current 
disability; (2) disease or injury in service, and; (3) a 
relationship or nexus between the current disability and the 
disease or injury in service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b). 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

In January 1962, the veteran was treated for complaints of 
chapped hands.  The veteran was recommended to keep his hands 
of water.  At no time during the appellant's active duty 
service, however, was either tinea pedis or seborrheic 
dermatitis diagnosed.

Postservice the veteran was diagnosed with and service 
connected for psoriasis. Notably, however, neither seborrheic 
dermatitis nor tinea pedis were manifested until the late 
1990's. Although the veteran was followed by VA for those 
disabilities, the preponderance of the competent evidence of 
record is negative of any findings of a relationship to 
service. During a July 2006 VA dermatologic examination the 
examiner noted that seborrheic dermatitis was thought to be 
related to psoriasis. However, he did not make such a finding 
in the veteran's case. Rather, he stated that in service, the 
veteran had not been treated for seborrheic dermatitis or 
tinea pedis. Therefore, he concluded that it not likely that 
these disabilities were related to service. 

The only reports of a nexus between service and the 
development of a skin disability, claimed seborrheic 
dermatitis and tinea pedis, come from the veteran. As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation. He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis of a particular disability. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection. Absent such 
evidence, service connection for a skin disability, claimed 
as seborrheic dermatitis and/or tinea pedis, is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a skin disability, 
claimed as seborrheic dermatitis and tinea pedis, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


